Case 5:20-cv-00371 Document 1-1 Filed 03/24/20 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su
by local rules of court. This form, approved by the Judicial Conference of the United

&JS 44 (Rev. 12/07)

plement the filing and service of pleadings or other
tates in September 1974, is required for the use of t

pas as required by law, except as provided
e Clerk of Court for the purpose of initiating

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

IL. (a
Hugo

_ PLAINTIFFS
iaz

(b) County of Residence of First Listed Plaintiff

c
Paul? Sadler, Sadler &

Texas
(EXCEPT IN U.S. PLAINTIFF CASES)

Attorney’s (Firm Name, Address, and Telephone Number)

Sadler, of Counsel with Carabin Shaw, 8100

Broadway, Suite 200, San Antonio, Texas 78209, (210) 908-7000,
ps@sadlerandsadler.com, service@sadlerandsadler.com

DEFENDANTS

Attorneys (If Known
Larry D. Warren,

 

County of Residence of First Listed Defendant

C.R. England, Inc., et al

Utah
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

)
Naman Howell Smith & Lee, 10001 Reunion Place,

Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowell.com

 

II. BASIS OF JURISDICTION

(Place an “X” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

   
  

    
  

       

 

   
    

  
    

 

     

    
   

     

  

 

 

    

   

    
 

 

 

  
  

 

11° US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State aa O 1 Incorporated or Principal Place o4 04
of Business In This State
O2 U.S. Government M4 Diversity Citizen of Another State 2 WW 2__ Incorporated and Principal Place os 5
Detendest (Indicate Citizenship of Parties in Item III) oP Busines eta Another State
Citizen or Subject of a Oo 3 QO 3 Foreign Nation O06 O86
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Onl
CONTRACT _ os TORTS _ . :
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 610 Agriculture CV 422 Appeal 28 USC 158 1 400 State Reapportionment
© 120 Marine 310 Airplane 362 Personal Injury - © 620 Other Food & Drug O 423 Withdrawal O 410 Antitrust
1 130 Miller Act 1 315 Airplane Product Med. Malpractice C1) 625 Drug Related Seizure 28 USC 157 O 430 Banks and Banking
© 140 Negotiable Instrument Liability O 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
(1 150 Recovery of Overpayment |[ 320 Assault, Libel & Product Liability  |( 630 Liquor Laws [PROPERTY RIGHTS. JO 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal 0 640 R.R. & Truck 1 820 Copyrights O 470 Racketeer Influenced and
0 151 Medicare Act 330 Federal Employers’ Injury Product 0 650 Airline Regs. 0 830 Patent Corrupt Organizations
© 152 Recovery of Defaulted Liability Liability 1 660 Occupational 0 840 Trademark © 480 Consumer Credit
Student Loans 1 340 Marine PERSONAL PROPERTY Safety/Health O 490 Cable/Sat TV
(Excl. Veterans) C1 345 Marine Product QO 370 Other Fraud O 690 Other 1 810 Selective Service
C1 153 Recovery of Overpayment Liability 371 Truth in Lending A CS A. AL: _J9 850 Securities/Commodities/
of Veteran’s Benefits (X 350 Motor Vehicle QO 380 Other Personal 0 710 Fair Labor Standards 1 861 HIA (1395ff) Exchange
© 160 Stockholders’ Suits O 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) 0 875 Customer Challenge
C1 190 Other Contract Product Liability O 385 Property Damage C1 720 Labor/Megmt. Relations 0 863 DIWC/DIWW (405(g)) 12 USC 3410
1 195 Contract Product Liability {7 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting 0 864 SSID Title XVI 890 Other Statutory Actions
0 196 Franchise Inju & Disclosure Act 1 865 RSI (405(g)) O 891 Agricultural Acts
REAL PROPERTY CR _]01 740 Railway Labor Act FEDERAL TAX SUITS — | 892 Economic Stabilization Act
(1 210 Land Condemnation O 441 Voting [ ~=510 Motions to Vacate © 790 Other Labor Litigation O 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
220 Foreclosure O 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) 1 894 Energy Allocation Act
C1 230 Rent Lease & Ejectment {1 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party 1 895 Freedom of Information
& 240 Torts to Land Accommodations (530 General 26 USC 7609 Act
C245 Tort Product Liability O 444 Welfare (535 Death Penalty (0 IMMIGRATION O 900Appeal of Fee Determination
© 290 All Other Real Property | 445 Amer. w/Disabilities- [1] 540 Mandamus & Other [( 462 Naturalization Application Under Equal Access
Employment (550 Civil Rights C1 463 Habeas Corpus - to Justice
O 446 Amer. w/Disabilities- | 555 Prison Condition Alien Detainee O 950 Constitutionality of
Other C1 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions
V. ORIGIN (Place an “X” in One Box Only) Appeal to District
11 Original — §] 2 Removed from C1 3 Remanded from 4 Reinstatedor 5 [Transferred from -q ¢ Muttidistrict 7 Judge from
Proceeding State Court Appellate Court Reopened another district Litigation Magistrate
_(specify) Judgment

 

VI. CAUSE OF ACTION

28 U.S.C. §1332

Brief description of cause:
Motor Vehicle Accident

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F R.C.P. 23 0.00 JURY DEMAND: ByYes No
VII. RELATED CASE(S) Sei
IF ANY (See instructions): WDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
%/2y) 209 SL
FOR OFFICE USE ONLY U-
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

a
